UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4488


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WILLIAM BILLY TAYLOR,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:08-cr-00211-TDS-1)


Submitted:    December 14, 2009             Decided:   January 15, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Lisa Blue Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Billy Taylor pled guilty, pursuant to a plea

agreement,    to     one   count     of       possession      with     the   intent     to

distribute 20.1 grams of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B) (2006), and one count of possession of a

firearm in furtherance of a drug trafficking crime, in violation

of   18   U.S.C.   § 924(c)(1)(B)(i)              (2006).      The     district    court

calculated    Taylor’s        advisory        Guidelines’       imprisonment       range

under the U.S. Sentencing Guidelines Manual (2008) at 308 to 355

months, but granted Taylor’s request for a downward variance and

imposed a sentence of 170 months’ imprisonment on the cocaine

base possession count and a consecutive sentence of 120 months’

imprisonment on the § 924(c) count, for a total imprisonment

term of 290 months.

            Counsel     has      filed    a       brief    pursuant    to    Anders     v.

California,    386    U.S.    738    (1967),        stating     that    there     are   no

meritorious    issues      for    appeal,         but     suggesting    that    Taylor’s

sentence is unreasonable because it is greater than necessary to

satisfy the sentencing factors at 18 U.S.C. § 3553(a) (2006).

Taylor has filed a pro se supplemental brief.                          The Government




                                              2
has declined to file a brief and does not seek to enforce the

plea agreement’s appeal waiver. *                   We affirm.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.       Our review of the transcript of the plea hearing leads

us to conclude that the district court substantially complied

with the mandates of Fed. R. Crim. P. 11 in accepting Taylor’s

guilty       plea    and    that      Taylor’s       substantial       rights    were   not

infringed.          Critically, the transcript reveals that the district

court ensured the plea was supported by an independent factual

basis and that Taylor entered the plea knowingly and voluntarily

with an understanding of the consequences.                        See United States v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

               Turning      to     Taylor’s         sentence,     we    review    it    for

reasonableness,            applying       an        abuse-of-discretion          standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                               In conducting

this       review,    we   first      examine       the   sentence     for    “significant

procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,          failing      to   consider        the   [18      U.S.C.]     § 3553(a)

       *
       Taylor waived his right to appeal his sentence in the plea
agreement. Because the Government fails to assert the waiver as
a bar to the appeal, however, we may consider the issue raised
in the Anders brief and conduct an Anders review.      See United
States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).



                                                3
factors, selecting a sentence based on clearly erroneous facts,

or    failing   to    adequately         explain       the       chosen       sentence.”              Id.

When    “rendering        a    sentence,      the    district          court        must       make    an

individualized         assessment            based        on     the     facts           presented,”

applying      the     “relevant         § 3553(a)          factors           to     the        specific

circumstances” of the case and the defendant, and “must state in

open    court       the       particular       reasons           supporting              its    chosen

sentence.”           United         States    v.     Carter,           564        F.3d     325,       328

(4th Cir. 2009)           (internal          quotation          marks        and         alterations

omitted).

              If the sentence is free from procedural error, we then

consider the substantive reasonableness of the sentence.                                          Gall,

552    U.S.   at    51;       United   States        v.    Evans,       526       F.3d     155,       161

(4th Cir.), cert. denied, 129 S. Ct. 476 (2008).                                     “Substantive

reasonableness review entails taking into account the ‘totality

of the circumstances, including the extent of any variance from

the Guidelines range.’”                United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007) (quoting Gall, 552 U.S. at 51).                                       Even if we

would    have   imposed         a    different       sentence,         this        fact    alone       is

“insufficient to justify reversal of the district court.”                                             Id.

at 474 (internal quotation marks omitted).

              Here,       the    district       court          correctly          calculated          the

advisory Guidelines range and heard argument from the parties on

the appropriate sentence and allocution from Taylor.                                       The court

                                                4
considered    the   relevant       § 3553(a)            factors,    addressing            on   the

record the nature and circumstances of the offense, Taylor’s

history and characteristics, and the need for the sentence to

reflect the seriousness of Taylor’s offenses, promote respect

for the law, provide just punishment, deter Taylor, and protect

the   public.       In    granting        Taylor’s         request    for        a     downward

variance, the court explained that it considered the need to

avoid unwanted sentencing disparities.                         Based on these factors,

the court concluded that a sentence of 170 months’ imprisonment

on the cocaine base count was sufficient, but not greater than

necessary, to achieve the purposes of sentencing.                                We conclude

that the district court adequately explained its rationale for

imposing the variant sentence and that the reasons relied upon

by the district court are valid considerations under § 3553(a)

and   justify   the      sentence    imposed.             See     Pauley,    511 F.3d          at

473-76.

             Further,           Taylor            was          sentenced             to        the

statutorily-mandated minimum term of 120 months’ imprisonment on

his § 924(c) conviction, and the district court was obligated to

run   that    sentence     consecutive            to     the    sentence     imposed           for

Taylor’s     cocaine     base    possession            conviction.         See       18   U.S.C.

§ 924(c).       This     sentence        is   also        reasonable.            See      United

States v. Farrior, 535 F.3d 210, 224 (4th Cir.) (“A statutorily

required sentence . . . is per se reasonable.”), cert. denied,

                                              5
129 S. Ct. 743 (2008).             Thus, we conclude that the district

court    did     not   abuse    its   discretion      in     sentencing     Taylor.

Finally, we conclude Taylor’s pro se supplemental brief raises

no meritorious issues for appeal.

            We    therefore     affirm     the   district     court’s     judgment.

This court requires that counsel inform Taylor, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Taylor requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Taylor.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented    in   the    materials

before   the     court    and   argument     would   not     aid   the   decisional

process.

                                                                           AFFIRMED




                                         6